Title: VII. Jefferson to Necker, 8 July 1789
From: Jefferson, Thomas
To: Necker, Jacques



Sir
Paris July 8. 1789.

I have the honor to inclose you a copy of my letter to Monsieur de la Fayette. When I called on him yesterday he had already spoken to Monsieur de Mirabeau, who acknoleged he had been in an error in what he had advanced in the assembly of the nation as to the proposition supposed to have been made by me to your excellency, and undertook to declare his error when the subject should be resumed by the assembly, to whom my letter to Monsieur de la Fayette will also be read.
I have thought it a duty, Sir, thus to correct in the first moment an error by which your name had been compromitted by an unfounded use of mine, and shall be happy in every ocasion of proving to you those sentiments of profound respect & attachment with which I have the honor to be Your Excellency’s most obedient and most humble servant,

Th: Jefferson

